El Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
En lá corte inferior, en grado de apelación, se llamó a lá vista de tres casos en que se imputaban tres delitos de ácométimiento y agresión grave contra Francisco León San-to’s-. Por estipulación de las partes los tres casos fueron so-nciótido's por la misma prueba. En dos de ellos el acusado fué convicto de' acometimiento' y agresión con circunstancias agravantes. La, agravante consistió en que en uno de dichos casos, en él cual se impuso la pena de tres meses de cárcel, la persona agredida recibió serio daño corporal y en el otro, *851donde la pena impuesta fué.la de dos meses de cárcel, la persona agredida era una mujer, habiéndose admitido que el acusado era un varón adulto. En el caso de acometimiento y agresión simple el acusado fué sentenciado a un mes de cárcel y las costas. La evidencia en algunos extremos fue contradictoria. La de cargo, a la cual dió crédito la corte sentenciadora, tiende a probar que el día de autos el acusado penetró en un cafetín donde se hallaban Mario Urdaneta y otros jugando dómino; que sin que mediara provocación por parte de Urdaneta o de sus compañeros, el acusado provocó a Urdaneta y lo agredió con el puño y con un banco, quedando el agredido en tal estado que las personas allí presentes cre-yeron que estaba muerto; que el acusado inmediatamente se dió a la fuga y un grupo de quince o veinte personas que se aglomeraron en aquel sitio corrieron tras él con el propósito de arrestarlo y entregarlo a las autoridades; que el acusado, al verse perseguido por dichas personas, lanzó piedras contra ellas, una de las cuales causó una seria lesión en la cara a Rosalía Melián Aviles quien se hallaba asomada por la ven-tana de su casa, y poco después el acusado vió al anciano Jacinto Budén Cora y le dijo: “A este viejito lo mato yo”, y acto seguido le lanzó dos pedradas, la primera de ellas hizo impacto en una pierna del anciano que lo obligó a recibir tratamiento médico por algún tiempo y a permanecer recluido en su casa sin poder trabajar por más de dos -meses; y la otra pedrada fué a dar en el costado izquierdo de Budén; que después de correr algunos heetómetros el acusado fué arrestado por un policía a quien los que le perseguían le gri-taron que arrestara al acusado que había matado a un hombre.
La prueba de descargo tendió a demostrar que el acusado actuó en defensa propia.
 Hemos examinado toda la evidencia que tuyo ante sí el juez sentenciador y no encontramos que haya incurrido en error al dirimir el conflicto de la prueba en la forma en que lo hizo. Y mucho menos que haya actuado movido por pasión, prejuicio o parcialidad. Sólo encontramos que come-*852tió error en la imposición de la pena en el caso de acometi-miento y agresión simple. En dicho caso se impuso al acu-sado la pena de treinta días de cárcel que no es la señalada por la ley para el delito de acometimiento y agresión simple. El artículo 5 de la ley de 10 de marzo de 1904 que define y castiga el delito de acometimiento y el de acometimiento simple y acometimiento y agresión con circunstancias agravantes (Código Penal, ed. 1937, pág. 155) prescribe que la pena para el delito de acometimiento o de acometimiento y agresión que no apareje circunstancias agravantes consistirá en multa que no bajará de un dólar ni excederá de cincuenta dólares.
Habida cuenta del error cometido en la imposición de la pena en el caso de acometimiento y agresión simple y consi-deradas las circunstancias que concurrieron en dicho caso, procede modificar la sentencia dictada en el mismo de forma que se condene al acusado a pagar una multa de cincuenta dólares y las costas y en defecto de pago, a un día de cárcel por cada dólar de multa que dejare de pagar. Véase artículo 54 del Código de Enjuiciamiento Criminal.

Así modificada la sentencia en el caso de acometimiento y agresión simple se confirma y se confirman también las otras dos sentencias apeladas.